Cobb, J.
The second grant of a new trial, on special grounds assigning error in rejecting evidence, will not be reversed by the Supreme Court, when upon an examination of the record it appears that the excluded evidence may have had some relevancy upon the issues involved. The trial judge being of the opinion that he committed error and having undertaken to correct the same, this court will not interfere, unless it is quite certain that there was no error.

Judgment on main bill of exceptions affirmed; .cross-bill dismissed.


All the Justices concurring.